Citation Nr: 1747996	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-18 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (diabetes).

2.  Entitlement to service connection for urethral stricture.

3.  Entitlement to service connection for a chronic eye disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to a rating in excess of 30 percent prior to March 18, 2015, and in excess of 50 percent afterwards, for service-connected adjustment disorder with anxiety and depression.

6.  Entitlement to a rating in excess of 30 percent for service-connected glomerulonephritis with hypertension.

7.  Entitlement to a compensable rating for service-connected gastritis.

8.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU) prior to March 18, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from June 2001 to March 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2017.  A transcript of that hearing is of record.

In March 2015, the RO granted service connection for hypertension.  This represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This issue is no longer before the Board.  

The issues of entitlement to an increased rating for gastritis and glomerulonephritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have a diagnosis of diabetes.

2.  The Veteran is not shown to have a diagnosis of urethral stricture.

3.  The Veteran is not shown to have a diagnosis of a chronic eye disorder.

4.  The Veteran is not shown to have a hearing disability in either ear for VA purposes.

5.  Prior to May 1, 2011, the Veteran's adjustment disorder was not shown to cause occupational and social impairment with reduced reliability and productivity, or worse.

6.  From May 1, 2011, the Veteran's adjustment disorder has caused occupational and social impairment with deficiencies in most areas.

7.  From May 1, 2011, the evidence of record demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for urethral stricture have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  The criteria for service connection for a chronic eye disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

4.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

5.  Prior to May 1, 2011, the criteria for an initial disability rating in excess of 30 percent for adjustment disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2017).

6.  From May 1, 2011, the criteria for a 70 percent rating for an adjustment disorder were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2017).

7.  From May 1, 2011, the criteria for a TDIU rating are met.  38 U.S.C.A. §§ 1155  (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in February 2017.

The Veteran was also provided multiple VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Diabetes, Urethral Stricture, and Chronic Eye Disorder

The Veteran seeks service connection for diabetes, urethral stricture, and a chronic eye disorder, which he asserts are due to his active service.

Regarding diabetes, the Veteran's STRs do not show that he had any complaints, treatment, or diagnosis of diabetes during his active service.

Regarding urethral stricture, the Veteran's STRs show that on August 2005, urethral stricture was listed under the Veteran's previous medical history.  However, STRs do not show any complaints, treatment, or diagnosis of urethral stricture during his active service.

Regarding a chronic eye disorder, the Veteran's STRs show he treated for eye itching, burning, light sensitivity, and pressure.  He was diagnosed with conjunctivitis.  Otherwise, STRs do not show any other complaints, treatment, or diagnoses of a chronic eye disorder during his active service.

The Veteran's treatment records do not show any diagnoses of diabetes, urethral stricture, or a chronic eye disorder.  In May 2013, the Veteran was noted to have suspected keratoconus, which had an unknown cause.  He was also noted to have no known ocular history, infection, or procedures.  In addition, he reported that his vision symptoms started about six months previously, which is over seven years after his separation from service.  While in November 2015, the Veteran was found to have prediabetes, he was not actually diagnosed with diabetes.

At a February 2007 VA examination, the Veteran was noted to not have diabetes, a urethral condition, or an eye disorder.

At the February 2017 Board hearing, the Veteran testified that he was told he had prediabetes and had not been diagnosed with diabetes.  He testified that he has urinary difficulty.  He testified that he did not have conjunctivitis anymore, but that his vision was getting worse.  His mother testified that his eye disorder was secondary to his service-connected disabilities.

However, the Veteran has not submitted any medical evidence supporting his contention that he has a diagnosis of diabetes, urethral stricture, or a chronic eye disorder, or that any diabetes, urethral stricture, or chronic eye disorder is due to or the result of his active service or a service-connected disability.

As such, the record does not show any current diagnosis of diabetes, urethral stricture, or chronic eye disorder.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, the Board finds that the evidence is against the claims and entitlement to service connection for diabetes, urethral stricture, and a chronic eye disorder are denied.

Bilateral Hearing Loss

The Veteran filed a service connection claim for hearing loss in March 2008, which was denied by a September 2008 rating decision.  The Veteran asserts that his hearing loss is due to his active service.  He testified that he worked in munitions during his active service and had noise exposure, although he wore hearing protection.

The Veteran's military noise exposure is not at issue, as noise exposure is consistent with his duties in munitions during his active service.  However, for service connection to be warranted it must be shown that such military noise exposure actually caused a hearing loss disability for VA purposes.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's STRs show he was afforded an audiometric examination at a physical examination in October 2000, which did not show hearing loss for VA purposes in either ear.  While he reported having hearing loss at his February 2006 separation physical, audiological testing was not performed.

The Veteran was afforded a VA examination in August 2008, at which audiometric testing failed to show hearing loss for VA purposes in either ear.  

The Veteran's medical records contain no other evidence of audiometric testing.

As lay people, the Veteran and his mother are competent to report what comes to them through their senses, but they lack the medical training to determine that the Veteran meets the VA criteria for a hearing loss disability in either ear, as such requires the use of audiometric testing.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Here, the evidence of record, namely audiometric testing, does not show current hearing loss in either ear for VA purposes and for that reason service connection for bilateral hearing loss is denied.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran was granted service connection for his adjustment disorder by a September 2008 rating decision and initially rated at a noncompensable rating effective March 14, 2008, the date his service-connection claim was received by VA.  In a March 2013 rating decision, the Veteran was granted a 30 percent rating effective March 14, 2008.  In a November 2015 rating decision, the Veteran was granted a 50 percent rating effective March 18, 2015.  The Veteran disagrees with the assigned ratings and asserts he is entitled to higher ratings.

Under the General Rating Formula for Mental Disorders, a 30 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9440.

A 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board before August 4, 2014, the DSM-5 is not applicable to this case.   

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130.

The competent evidence of record, to include the Veteran's treatment records, VA examination reports, SSA records, and private medical opinions do not establish findings consistent with a rating in excess of 30 percent prior to May 1, 2011.  However, the competent evidence of record establishes findings consistent with a 70 percent rating beginning May 1, 2011.

In July 2008, the Veteran was afforded a VA examination.  He was married and reported having a good relationship with his parents, siblings, and children.  He also reported having a good work relationship with his current employer, supervisor, and coworkers.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner diagnosed the Veteran with adjustment disorder and assessed a GAF of 51.  The examiner opined that the Veteran's adjustment disorder resulted in occasional decrease in work efficiency and intermittent inability to perform occupational tasks.

The Veteran was granted SSA disability benefits effective September 1, 2009, for his anxiety disorder.

The Veteran's medical records show that he received mental health treatment and was assessed a GAF of 53 in September 2009, a GAF of 50 in February 2010, and a GAF of 48 in June 2010.  In July 2010, the Veteran had no reported suicidal ideation, but felt hopeless and helpless.  

At the February 2017 Board hearing, the Veteran testified that he stopped working in May 2011.  He testified that he had panic attacks every couple of days.  His mother testified that the Veteran was recently hospitalized for his adjustment disorder in March 2016 for 11 days.

As described, the Veteran has clearly experienced psychiatric symptomatology as a result of his adjustment disorder prior to May 1, 2011.  However, prior to May 1, 2011, the record does not establish that the Veteran's adjustment disorder resulted in occupational and social impairment with reduced reliability and productivity.  The July 2008 VA examiner assessed the Veteran with a GAF of 51, indicating moderate symptoms.  The July 2008 VA examiner indicated that the Veteran's adjustment disorder resulted in occasional decrease in work efficiency and intermittent inability to perform occupational tasks, which is consistent with a 30 percent rating.  While the Veteran was assessed with GAFs between 48 and 53 prior to May 1, 2011, he remained employed and reported having good relationships with family and coworkers.

As such, it cannot be concluded that the Veteran's adjustment disorder resulted in reduced reliability and productivity prior to March 10, 2016.

Beginning on May 1, 2011, the date the Veteran last worked, the evidence of record shows that the Veteran's adjustment disorder results in occupational and social impairment with deficiencies in most areas, consistent with a 70 percent rating.  However, as the Veteran reported at the March 2015 VA examination that he had social activities with his family and spent a great deal of time gaming with others that he knew, his adjustment disorder does not result in total social impairment, so as to warrant the assignment of a 100 percent rating.

Accordingly, a rating in excess of 30 percent prior to May 1, 2011 for the Veteran's adjustment disorder is denied, but a 70 percent rating is granted as of that date.

Entitlement to TDIU prior to March 18, 2015

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Moreover, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

The Veteran was granted a TDIU effective March 18, 2015.  The Veteran asserts that he is entitled to a TDIU prior to March 18, 2015.

As discussed above, the Veteran's adjustment disorder is now rated at 70 percent disabling as of May 1, 2011.  As such, he now meets the schedular rating for a TDIU as of May 1, 2011.

The SSA found that the Veteran was unable to sustain substantial gainful activity as of September 1, 2009, and was granted SSA disability benefits due to his anxiety disorder.

The Veteran's treating psychologist has consistently reported that he is unable to sustain gainful employment.

At the February 2017 Board hearing, the Veteran testified that he stopped working in May 2011.  He also clarified that while he had attempted to work some jobs after that point, none of them generated sufficient income to be considered substantially gainful employment.

The Board finds that overall, the evidence tends to show that the Veteran would not be able to obtain or retain employment, as a result of the functional limitations caused by his service-connected disabilities as of May 1, 2011.  However, as the Veteran worked until May 2011, he is not eligible for a TDIU prior to May 1, 2011.  Accordingly, resolving doubt in the Veteran's favor, from May 1, 2011, a TDIU is granted.


ORDER

Service connection for diabetes is denied.

Service connection for urethral stricture is denied.

Service connection for a chronic eye disorder is denied.

Service connection for bilateral hearing loss is denied.

Prior to May 1, 2011, a rating in excess of 30 percent for adjustment disorder is denied.

From May 1, 2011, a rating of 70 percent for adjustment disorder is granted, subject to the provision governing the award of monetary benefits.

From May 1, 2011, a TDIU is granted.


REMAND

Regarding the Veteran's increased rating claims, the last VA examination for his service-connected glomerulonephritis was in April 2013.  The Veteran was never afforded a VA examination for his gastritis and instead was rated on the evidence of record.

At the February 2017 Board hearing, the Veteran testified that his glomerulonephritis and gastritis had increased in severity.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  New examinations are required to evaluate the current nature and severity of the Veteran's glomerulonephritis and gastritis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected glomerulonephritis and gastritis.  

2.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


